United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2869
                                   ___________

Raymond Earl Osloond,                *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Thomas E. Brady, Attorney at Law;    * District of South Dakota.
Honorable Warren G. Johnson,         *
Circuit Court Judge,                 *      [UNPUBLISHED]
                                     *
             Appellees.              *
                                ___________

                         Submitted: November 6, 1998
                             Filed: November 9, 1998
                                 ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Raymond Earl: Osloond1 appeals from the district court&s2 dismissal without
prejudice of his claims against his former attorney and the state judge who presided



      1
        The colon between Osloond&s middle and last names is not a typographical
error; he uses the colon when he signs his name.
      2
        The HONORABLE RICHARD H. BATTEY, Chief Judge, United States
District Court for the District of South Dakota.
over his divorce proceeding. After careful review of the record and the parties’ briefs,
we affirm for the reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-